ORDER
The Motion to Strike filed by the State of North Carolina is DENIED. The Motion to Deny the Motion to Strike filed by defendant is DISMISSED AS MOOT. The Petition for Writ of Supersedeas filed by the State of North Carolina is ALLOWED. The Motion to Dismiss Appeal filed by defendant is ALLOWED. The Petition for Discretionary Review filed by the State of North Carolina is ALLOWED for the limited purpose of vacating the decision of the Court of Appeals and remanding this case to that court for reconsideration in light of this Court’s decisions in State v. Nabors, 365 N.C. 306 (2011), and State v. Lawrence, — N.C. — (2012).
By Order of the Court in Conference, this 23rd day of August, 2012.
s/Jackson. J.
For the Court